DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/23/2019. Claims 1-15 are pending and examined below. 

Claim Objections
Claim 4 objected to because of the following informalities:  
In claim 4, “..wherein plurality of said light sources…”, in line 4, should be changed to “…wherein the plurality of light sources...”.
Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light conducting element” in claims 1 and 12, and claims dependent thereof.
“a diffractive optical element” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a diffractive optical element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for “a diffractive optical element” in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation “further comprising selectively opening and closing the spatially separate locations to obtain the plurality of measurement signals”. However, the claim fails to recite any structure or mechanism to selectively open and close the spatially separate locations. As such the claim is indefinite. 
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The preamble of claim 11 does not recite enough to define a structure that differs from claim 1. It is suggested that Applicant changes the claim to add a structure (ie a wrist strap) to make the apparatus wearable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180333053 A1 (hereinafter referred to as “Verkuijsse”). 
Regarding claim 1, Verkruijsse, an optical sensor to acquire physiological information, teaches an apparatus (abstract) comprising:
a plurality of light sources (13; paragraphs [0053]-[0057]; Figure 2A) configured to emit light for reflection from tissue of a user wearing the apparatus (paragraphs [0053]-[0057]; Figure 2A),
at least one light detector (23; paragraphs [0053]-[0057]; Figure 2A) configured to detect light that enters the light detector to produce a detected signal for a physiological measurement (paragraphs [0053]-[0057]; Figure 2A), and
a light-conducting element (14; paragraphs [0037], [0053]-[0057]; Figure 2A) configured to conduct light to the light detector, wherein the apparatus is configured to allow light reflected from the 
Regarding claim 2, Verkruijsse teaches wherein the apparatus comprises openings at said plurality of locations, the openings allowing light to enter the light-conducting element (light emitted from emitter 13 enters (via openings) into light conducting element 14; as shown in Figure 2A-B).
Regarding claim 3, Verkruijsse teaches wherein said plurality of light sources are arranged into a plurality of sensing regions, each sensing region comprising at least one light source, and wherein the light-conducting element extends through the sensing regions, each sensing region comprising at least one of said openings in vicinity of the respective light source (as shown in Figure 2A-B).
Regarding claim 4, Verkruijsse teaches wherein the light-conducting element is a longitudinal element, with one end of the light conducting-element being coupled to the light detector and the other end longitudinally extending away from the light detector, and wherein plurality of said light sources and said openings are located along the length of the light-conducting element (as shown in Figure 2A).
Regarding claim 5, Verkuijsse teaches wherein the light-conducting element is a light guide (paragraphs [0037], [0053]-[0057]; Figure 2A).
Regarding claim 8, Verkruijsse teaches wherein the apparatus comprises a plurality of said light detectors (multiple photosensors 23; as shown in Figures 2A).
Regarding claim 11, Verkruijsse teaches a user wearable apparatus comprising the apparatus of claim 1 (paragraph [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkruijsse as applied to claim 1 above, and further in view of US 5891022 A (hereinafter referred to as “Pologe”).
Regarding claim 6, Verkuijsse does not explicitly teach wherein the apparatus comprises a diffractive structure at said plurality of locations to guide the light reflected from the tissue of the user into the light-conducting element.
However, Polonge, a PPG device, teaches wherein the apparatus comprises a diffractive structure (column 5, lines 45-59). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Verkuijsse, to have a diffractive structure, as taught by Polonge because doing so diffracts the light so as to more easily reach the light sensor.
Further it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have multiple diffractive structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, Verkuijsse, in view of Pologe, teaches wherein the diffractive structure comprises one or more of the following: a diffractive optical element, a diffraction grating, a periodic diffractive pattern, and a series of diffraction lines (column 5, lines 45-59; as taught by Pologe).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkruijsse as applied to claims 1 above.
Regarding claim 9, Verkruijsse does not explicitly teach wherein the apparatus comprises a plurality of said light-conducting elements, but it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have a plurality of light-conducting elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Verkuijsse teaches multiple light detectors and a light conducting element, but does not explicitly teach wherein the apparatus comprises two or more pairs of said light detectors and light-conducting elements. However, it would have been obvious to one having ordinary skill in the art 

Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Verkuijsse in view of US 20180132766 A1 (hereinafter referred to as “Lee”).
Regarding claim 12, Verkruijsse teaches a method for using a sensor arrangement of a user wearable apparatus (abstract):
the sensor arrangement (abstract) comprising
a plurality of light sources configured to emit light for reflection from tissue of a user wearing the user wearable apparatus (13; paragraphs [0053]-[0057]; Figure 2A),
at least one light detector configured to detect light that enters the light detector to produce a detected signal for a physiological measurement (23; paragraphs [0053]-[0057]; Figure 2A), and
a light-conducting element configured to conduct light to the light detector (14; paragraphs [0037], [0053]-[0057]; Figure 2A),
wherein the sensor arrangement is configured to allow light reflected from the tissue of the user to enter the light-conducting element at a plurality of spatially separated locations (paragraphs [0053]-[0057]; as shown in Figure 2A), wherein the method comprises
obtaining a plurality of measurement signals using different light sources (paragraphs [0025]-[0027], [0053]-[0057]; as shown in Figure 2A), but does not explicitly teach based on the obtained measurement signals, selecting one or more light sources for use in the physiological measurement.
However, Lee, an optical sensor for measuring biological components, teaches based on the obtained measurement signals, selecting one or more light sources for use in the physiological measurement (paragraphs [0020]-[0021]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Verkruijsse, to select one or more light sources based on obtained signals, as taught by Lee, because doing so allows light 
Regarding claim 13, Verkruijsse, in view of Lee, teaches further comprising selectively turning on and off the plurality of light sources to obtain the plurality of measurement signals (paragraphs [0020]-[0021]; as taught by Lee).
Regarding claim 15, Verkruijsse, in view of Lee, teaches further comprising selecting those one or more light sources that provide a signal that meets a pre-defined quality criterion (paragraphs [0020]-[0021]; as taught by Lee).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkruijsse as applied to claim 12 above, and further in view of US 20170181636 A1 (hereinafter referred to as “Luo”).
Regarding claim 14, Verkuijsse, in view of Lee, teaches the sensor arrangement configured to allow light to enter the light-conducting element at a plurality of spatially located locations (paragraphs [0053]-[0057]; as shown in Figure 2A); but does not further comprising selectively opening and closing the spatially separate locations to obtain the plurality of measurement signals.
Luo, an optical imaging device, teaches selectively opening and closing a shutter to a light guide. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Verkuijsse, in view of Lee, to use a shutter to open and close a light conducting element, as taught by Luo, because doing so allows the device to selectively allow light to enter the light conduit and reach specific light detectors of the user’s choosing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040236227 A1 (hereinafter referred to as Gueissaz) recites multiple light emitters, detectors, and optical light guides (as shown in Figure 7).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791